                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 JOYCE K. LAU (No. 267839)
                                          THE FULLER LAW FIRM, PC
                                        3 60 No. Keeble Ave.
                                          San Jose, CA 95126
                                        4 Telephone: (408)295-5595
                                          Facsimile: (408) 295-9852
                                        5

                                        6 Attorneys for Debtor

                                        7

                                        8                             UNITED STATES BANKRUPTCY COURT

                                        9                             NORTHERN DISTRICT OF CALIFORNIA

                                       10                                          SAN JOSE DIVISION

                                       11

                                       12 In re                                                     CASE NO.: 20-50469-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                            MORDECHAI KOKA                                          SUPPLEMENTAL DECLARATION OF
                                       14                                                           DEBTOR RE DEBT LIMITS
                                                           Debtor
                                       15
                                                                                                    CHAPTER 11
                                       16                                                           [Subchapter V]

                                       17
                                                                                                    Date:     June 22, 2021
                                       18                                                           Time:     2:00 PM
                                                                                                    Ctrm.:    Telephonic or Video Only***
                                       19                                                           Judge:    Honorable Stephen Johnson

                                       20

                                       21

                                       22

                                       23          I Mordechai Koka, declare and say:
                                       24
                                                   1.      I am the debtor herein.
                                       25
                                                   2.      The Gardner’s objected to the motion to transfer funds to The Fuller Law Firm,
                                       26
                                            P.C. as a retainer in part, on the basis that the proceeds of the sale of my Napa Property being held
                                       27

                                       28                                                       1
                                                                         Supplemental Declaration of Debtor re Debt limits
                                   Case: 20-50469         Doc# 171     Filed: 06/21/21        Entered: 06/21/21 19:12:46       Page 1 of 2
                                        1 in the Farsad Law Offices, P.C.’s IOLTA account, emanated from “stolen funds” from the

                                        2 customers.

                                        3
                                                   3.      In my declaration in response to this assertion, I traced the down payment to my
                                        4
                                            own funds, to $121,018,74 from Miguel Trujillo and a wire in the amount of $124,794 from Rahe
                                        5
                                            Haviv, my cousin’s daughter living in Israel.
                                        6
                                                   4.      Miguel is a long-time friend that I helped years ago.
                                        7

                                        8          5.      There are no written notes.

                                        9          6.      Both Miguel and Rahe told me and I understood our agreement to be that if I can
                                       10 pay them back, they will take it but if I am unable, I do not need to worry about it. This is

                                       11
                                            consistent with interfamily financial assistance in my culture.
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                   7.      On that basis, I did not schedule the obligations.
                                       13
                      (408) 295-5595




                                                   I declare under penalty of perjury under the laws of the United States of America that the
                                       14

                                       15 foregoing is true and correct.

                                       16

                                       17
                                                   June 21, 2021                            /s/ Mordechai Koka_____________
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                       2
                                                                         Supplemental Declaration of Debtor re Debt limits
                                   Case: 20-50469         Doc# 171     Filed: 06/21/21        Entered: 06/21/21 19:12:46     Page 2 of 2
